Baldwin, J.
The defendants appeals from the judgment of the District Court overruling a motion to dissolve ah *433attachment claimed to have been issued in said cause. The record shows that an amended petition was filed prior to the. ruling of the court upon the motion to dissolve. The defective affidavit may have been cured by the amended petition. A defective affidavit may be amended in substance as well as in form. Bunn v. Pritchard, 6 Iowa 56. Neither the writ of attachment nor the amended petition is made part of the record of the case. Without them, we are unable to say that the court below erred in its rulings.
Judgment affirmed.